Citation Nr: 1722205	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board in a February 2015 decision reopened the previously denied claim for service connection for heart disease.  The Board then remanded the claim for additional development.  Following return of the case to the Board, the Board remanded it yet again to complete that development.  The case now returns to the Board for further review.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The most probative evidence of record is against a finding that the Veteran's heart condition, inclusive of non-ischemic cardiomyopathy with ventricular arrhythmia and an automatic implantable cardioverter defibrillator (AICD) placement, which developed multiple years following service, is related to his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a heart condition, inclusive of non-ischemic cardiomyopathy with ventricular arrhythmia and an automatic implantable cardioverter defibrillator (AICD) placement, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112,   1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).]  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained and the Veteran underwent VA examinations addressing both his claimed heart condition, with adequate medical opinions obtained, as discussed below.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 


After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  


Additionally, if a veteran was exposed to an herbicide agent during military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).  Ischemic heart disease is among the diseases listed in 38 C.F.R. § 3.309(e), but not all heart disease or disability falls within that category. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  However, when a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on the direct basis with proof of actual causation.     See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran essentially contends that service connection for his heart condition should be established on the basis of his presumed exposure to herbicides during his service in Vietnam.  

While the Veteran served in the Marine Corps in Vietnam during the Vietnam Era and hence is presumed to have been exposed to herbicides in service, the weight of the evidence of record is against the presence of ischemic heart disease during the claim period.  To the contrary, VA examinations over the course of claim have addressed the presence of ischemic heart disease, and the examiners found that ischemic heart disease was not present.  Rather, treatment and examination records confirm the presence of non-ischemic cardiomyopathy with ventricular arrhythmia, for which the Veteran has been treated with chronic anticoagulation therapy for paroxysmal arterial fibrillation (PAF), and an automatic implantable cardioverter defibrillator (AICD).  

The Board in February 2015 reopened the claim based on the Veteran's assertion that he had ischemic heart disease which should be presumptively service connected based on exposure to herbicides in service.  The Board then noted that prior VA examinations in February 2011 and August 2011 provided opinions that the Veteran did not have ischemic heart disease.  The case was remanded for an examination     to provide a diagnosis for any current heart disease, and an opinion as to whether the current heart disease is related to service, including to conceded herbicide exposure in service. 

Upon VA examination in June 2015, the examiner reviewed pertinent records and observed that the Veteran had been diagnosed with non-ischemic cardiomyopathy of unclear etiology in January 2003.  Also based on records review, the examiner noted the presence of congestive heart failure with a left ventricular ejection fraction of 30 percent and global hypokinesis, with implantation of a cardioverter defibrillator in August 2014. 


The examiner informed that the diagnosis of non-ischemic cardiomyopathy was based on sufficient evidence of record, including normal cardiac catheterizations     in 2003, 2006, and 2007; the Veteran's treating cardiologist's diagnosis of non-ischemic cardiomyopathy; and the absence of a history of a myocardial infarction. 

The June 2015 examiner opined that it was less likely as not that the Veteran's heart condition was incurred in or caused by any in-service condition, injury, or event.  To support this, the examiner observed that service treatment records showed no evidence of any in-service heart condition, injury, or event; and the Veteran's heart/cardiovascular system was found to be normal upon service separation examination.  The examiner additionally observed that there was no evidence of      a heart condition within one year of service separation, and that there was currently no heart condition "meeting the criteria for service connection due to herbicide exposure."  

The Board finds these opinions of the June 2015 examiner entirely consistent      with and supported by the balance of the competent medical evidence of record, including service and post-service examination and treatment records, and hence  the Board assigns to these opinions by the June 2015 examiner substantial weight.  

However, the June 2015 VA examiner did not speak to the Board's request for      an opinion on whether the Veteran's current heart disease related to conceded herbicide agent exposure in service.  Additionally, recently obtained records included a Louisville Cardiology Group record of an August 2015 1-day Myoview perfusion study.  Findings included the above-noted dilated left ventricle with       left ventricular ejection fraction impairment.  However, also noted are "inferior akinesis," as contrasted with the previously noted hypokinesis, as well as findings of "clinical indeterminate ischemia" and "ECG indeterminate ischemia."  

The Board accordingly requested another VA examination to address these questions.  The examiner conducted a VA examination in August 2016 and reviewed the claims file in detail.  Pertinently, the examiner noted that a cardiac catheterization was performed in February 2011 based on abnormal EKG findings, and that results of the catheterization included no stenosis in the left main, left anterior descending (LAD), circumflex, patent ductus arteriosus (PDA), and right coronary (RCA) arteries.  A finding of normal cardiac anatomy was then assessed, with an ejection fraction of    30 percent found.  The diagnosis assigned based on the study was non-ischemic cardiomyopathy.  The examiner noted that prior and subsequent medical records continued the diagnosis of  non-ischemic cardiomyopathy, in some instances characterized as non-ischemic congestive heart failure.  

However, the examiner noted that in June 2015 the Veteran underwent a one-day Myoview perfusion study by Louisville Cardiology Group, and that findings showed only a moderately sized inferior infarct.  The examiner additionally noted that left bundle branch block was revealed on resting EKG, and that this bundle branch block, for technical reasons, made an EKG useless for determining ischemia.  Thus, scan images from the Myoview perfusion study were relied on to make a determination.  

The August 2016 examiner reviewed the Veteran's prior lay statement in May 2016 regarding a Dr. R. at the Cleveland Clinic whom the Veteran reported was a top five general surgeon but was also certified specialist and taught in fields including heart surgery.  The Veteran had asserted that this physician provided an opinion linking the Veteran's herbicides exposure and his heart disease.  However, the examiner reviewed Dr. R's curriculum vitae which showed that he was a "well-qualified general surgeon" but not a specialist in cardiac matters.  Rather, the examiner concluded that Dr. R would be considered an expert in general surgical matters, "but not heart issues when making comments to the Veteran about his heart and service connection due to Agent Orange or other issues."

The August 2016 examiner concluded that it was not at least as likely as not that the Veteran had ischemic heart disease.  The examiner provided the following rationale:

The Veteran has had the diagnosis of non-ischemic cardiomyopathy for the last thirteen or so years.

About a year ago, a cardiologist at Baptist Hospital East (BHE) did   an echocardiogram on the Veteran under the order of the Veteran's primary cardiologist, Dr. [H].  The echo was read as having evidence of an infarct (which would be consistent with the VA's definition      of [ischemic heart disease]).  However, since that echo, both the Veteran's primary cardiologist and the EP cardiologist have both continued to describe his cardiomyopathy as "no[n] ischemic."  It seems unlikely that both of these doctors have missed the results of the echo report.  It is more likely, based on experience from working in hospitals/with specialists, that they disagree with the findings and there is an explanation somewhere in the records, but we don't happen to have it.  They may well feel that the "bull's eye" noted on the report is artifact, rather than ischemia.

BOTTOM LINE: If the Veteran's own cardiologist of many years' duration (Dr. [H.]) continues to describe the condition as "non-ischemic", the C & P examiner is not in a position to "over rule"      that at this time.  As a specialist, the cardiologist would be expected    to be accurately documenting the diagnosis.

The examiner also addressed the August 2015 Myoview study and the finding     then of "clinically indeterminate ischemia."  The examiner explained, 

[C]linically indeterminate ischemia" indicates that based on clinical parameters e.g. history and exam, the cardiologists were unable to determine if the Veteran had ischemia.  This was the reason the primary cardiologist ordered the test; to get a determination.  As  noted above the cardiologist appears to not agree with the results as   he continues to use the diagnosis of "non-ischemic" cardiomyopathy."

So far as "ECG indeterminate ischemia" is concerned, the Veteran's ECG finding of left bundle branch block makes reading the ECG useless so far as determining ischemia, for technical reasons. This is why the report notes that the radioisotope portion of the study would be the basis of the interpretation.
 


The August 2016 examiner went on the address the diagnosed non-ischemic heart disease, opining that it was not at least as likely as not that "any current heart condition arose during service or is otherwise related to any incident of service, including the Veteran's conceded exposure to herbicides." The examiner explained that the Veteran's heart conditions appear due to his cardiomyopathy, noting       that his "arrhythmia, AICD, valve problems, etc. are all a result of the effects of cardiomyopathy." The examiner then noted that there was not a direct connection between the cardiomyopathy and exposure to herbicides in service in Vietnam based on ischemic heart disease, precisely because ischemic heart disease was not present.  

The August 2016 examiner opined that there was no basis for support of a connection between the Veteran's conceded herbicide agent exposure and his cardiac conditions other than based on ischemic heart disease, observing that the Institute of Medicine would have addressed any such connection if it had been shown by the medical literature.  The examiner explained, "They essentially vacuum up as much published information as they can and process it to try to find (any) health effects in (any) humans associated with (any) exposure to herbicide.  If there was evidence that non-ischemic cardiomyopathy and its sequelae (arrhythmia, etc.) were caused by herbicide (AO) exposure, they would have likely found it by now."

The Board finds the opinion of the August 2016 to be highly probative. The examiner carefully reviewed the record inclusive of relevant medical evidence, and provided opinions well-supported by the record as a whole.  See Nieves-Rodriguez v. Peake,     22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative      value of a medical opinion).

In statements over the course of claim, including in a March 2016 letter, the  Veteran asserted that he had ischemic heart disease for which he was entitled to compensation, further asserting that doctors had informed him that he would not   be able to work due to complications of his cancer and his ischemic heart condition.  However, as discussed above, the finding of an ischemic heart condition was a differential diagnosis which was ultimately ruled out with further testing and examination, with the Veteran's treating cardiologist as well as VA examiners concluding that the Veteran did not have ischemic heart disease.  The Board acknowledges the Veteran's contentions that he asked general surgeon Dr. R whether any of his illnesses, medical conditions, health problems or surgeries     were related to agent orange, and that Dr. R advised that since none of his health issues are hereditary and that the length of time it has developed indicates a strong possibility of agent orange related diseases.  However, no such opinion from Dr. R is contained in the record.  Moreover, the Board finds such assertion unreliable, as his medical records reflect a family history of heart disease.  See e.g., August 19, 2015 treatment report from Baptist Health.  Regardless, a veteran's lay statements relating what a medical professional told him, filtered as they are through a layman's sensibilities, are simply too attenuated and inherently unreliable to constitute "medical" evidence to support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

While the Veteran believes that his heart condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veteran's diagnosed heart conditions are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinions as to the diagnosis or etiology of his heart conditions are not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, a heart condition was not shown in service or for many years thereafter.  Additionally, there is no competent evidence establishing the Veteran's current heart condition is related to service, to include herbicides exposure therein.  The competent medical evidence of record preponderates against the Veteran having ischemic heart disease, and hence service connection presumptively based on conceded herbicides exposure is also not warranted.  Thus, the preponderance of the evidence is against the claim, and service connection for a heart condition is denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence           is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


